Citation Nr: 1128238	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  06-21 561A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for disability manifested by blurred vision, white spots, dizziness, and watering eyes.

2.  Entitlement to a rating in excess of 0 percent prior to March 25, 2008, a rating in excess of 10 percent prior to December 28, 2009, and a rating in excess of 30 percent after December 28, 2009, for headaches.

3.  Entitlement to a rating in excess of 10 percent for a left craniotomy scar.

4.  Entitlement to a rating in excess of 10 percent for a right craniotomy scar.

5.  Entitlement to a rating in excess of 10 percent for a scar on the bridge of the nose.

6.  Entitlement to a rating in excess of 10 percent for a scar along the scalp line.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and September 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran's case was previously before the Board in April 2009.  At that time, all of the issues identified above were remanded for additional development.  The Veteran's craniotomy scar had previously been rated as one disability; however his craniotomy scar disability was separated into two issues by way of a rating decision dated in December 2010.  A separate 10 percent rating was granted for a right craniotomy scar.  An existing 10 percent rating for a left craniotomy scar was considered to be continued.  The issues on appeal have been changed to reflect the actions taken while the case was in a remand status.

The Veteran's service-connected headache disability was previously rated at the noncompensable level at the time of the Board remand of April 2009.  The disability rating was increased, via staged ratings, by way of a rating decision dated in July 2010.  The issue has been re-characterized to reflect the staged ratings assigned.  

On February 8, 2011, the Veteran was issued a supplemental statement of the case (SSOC) regarding service connection for a claimed eye disability.  Evidence of record shows that the Appeals Management Center (AMC) in Washington, D.C., used an incorrect address for the transmittal letter.  In any event, the letter advised the Veteran that he had 30 days to submit additional evidence before his case would be returned to the Board.

The Veteran, through his representative, submitted additional evidence to the RO in Waco, Texas.  The evidence consisted of lay statements, a private medical evaluation and a VA compensation and pension (C&P) examination for the Veteran's eye disability.  (The C&P examination was dated in January 2011.)  The evidence was date stamped as received at the Waco RO on February 24, 2011.  It appears the RO forwarded the evidence to the AMC as there is a date stamp from that office showing receipt of the evidence on March 4, 2011, a date within the 30 days provided for in the SSOC.  The AMC took no further action on the evidence and the Veteran's case was transferred to the Board.  It appears the AMC later forwarded the evidence to the Board where it was received in April 2011.

The Veteran's representative submitted additional evidence directly to the Board, also in April 2011.  The evidence consisted of private records regarding the Veteran's claimed eye disability.  The representative provided a specific waiver of consideration of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2010).

The Veteran's representative submitted written argument in support of the appeal in May 2011.  The representative noted that additional evidence had been associated with the claims folder since the SSOC of February 2011.  The representative said the Veteran wanted to waive consideration by the AOJ of all evidence submitted since the SSOC.  

The Board will consider the additional evidence, added to the claims folder subsequent to the SSOC of February 2011, in regard to the issue of service connection for an eye disability.  (The evidence is not pertinent to the other issues on appeal.)  

The Veteran submitted a request in April 2009 to have the residuals of his closed head injury reevaluated under regulations for traumatic brain injuries that became effective as of October 23, 2008.  See Fed. Reg. 54,693-54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.124a (2010).  The Federal Register preamble noted the effective date of the change and that the change in rating criteria applied to all claims filed on or after that date.  The prior rating criteria would apply for claims submitted before October 23, 2008.  However, a Veteran could request a review under the new criteria.  Any increase in disability compensation that was based on the new criteria would not be effective prior to the effective date of the change.  See 73 Fed. Reg. 54,693.  

The Veteran has specifically requested the review addressed in the preamble to the change in regulations.  The review has not yet been undertaken by the AOJ.  It is referred to the AOJ for such further action as is appropriate. 

The issues of entitlement to service connection for a disability manifested by blurred vision, white spots, dizziness, and watering eyes, and higher disability ratings for the Veteran's craniotomy scars, scar on the bridge of the nose and scar along the scalp line are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's headaches were manifested by characteristic prostrating attacks averaging one in two months from January 31, 2005.

2.  The Veteran's headaches were manifested by characteristic prostrating attacks on average once a month from July 14, 2008.

3.  The Veteran's headaches have not been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability at any time during the claim period.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for migraine headaches, from January, 31, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7 (2010); 38 C.F.R. § 4.142a, Diagnostic Code 8100 (2008).

2.  The criteria for a rating of 30 percent for migraine headaches, from July 14, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7 (2010); 4.142a, Diagnostic Code 8100 (2008).

3.  The criteria for a rating in excess of 10 prior to July 14, 2008, or in excess of 30 percent since July 14, 2008, for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7 (2010); 4.142a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from August 1988 to August 1992.  The Veteran was involved in a motor vehicle accident (MVA) in March 1992.  He was initially hospitalized for treatment of his injuries at Richland Memorial Hospital in March 1992.  An admission history and physical noted the presence of a laceration between the eyebrows that was described as being 2 to 3 centimeters (cm) long.  A computed tomography (CT) scan of the facial bones was interpreted to show a right-sided orbital blow out fracture of the orbital floor and of the medial orbital wall with question of partial entrapment of the medial rectus muscle.  There was a minimally displaced medial orbital wall fracture of the left orbit with fracture of the superior medial aspect of both orbits.  Finally, there was a fracture of the nasal bridge with depression and fracture extension into the inferior aspect of the frontal sinus, extending into the calvarium with traumatic pneumocephalus.

A separate CT scan of the head revealed that the findings in the face were consistent with bilateral medial orbital blow-out fractures, right orbital floor blow-out fracture and fracture into the posterior aspect of the frontal sinus.  A discharge summary noted the Veteran's diagnoses as closed head injury, skull fracture, laceration to forehead and sixth nerve palsy.  It was further noted that sutures for the facial laceration would have to be removed.

The Veteran's service treatment records (STRs) contain an undated clinical entry that notes he was seen for follow-up after his MVA.  He complained of headaches and drainage from the eye.  The assessment was status post head trauma/post-concussion syndrome.  The Veteran was to be seen by neurology.  The Veteran was seen on a neurology consult in April 1992.  His main complaint was headaches.  He said he had headaches three times a week.  The impression was mild post-traumatic migraines.  The Veteran was to have a CT scan and be reevaluated.  A clinical entry from May 1992 noted that the CT scan had not been done.  The Veteran complained of not being able to smell anything and feeling dizzy for a few minutes when he woke up.  He also said that his left eye was constantly "running" but that the right eye had stopped draining about a week after the MVA.  The Veteran also said he was experiencing white spots in his peripheral vision.  He had not yet had an eye examination.  

A clinical entry from June 1992 reported that a CT scan of the head, with contrast, was within normal limits.  This was the last treatment entry related to the Veteran's residuals from his MVA.  The Veteran had a discharge physical examination in June 1992.  No scars were listed on the skin portion of the examination but a tattoo was noted.  The Veteran's Report of Medical History was annotated by the examining physician to show the Veteran had a closed head injury in March 1992.  A CT scan of June 1992 was within normal limits and the Veteran was considered fit for discharge by the neurologist.  The Veteran was discharged in August 1992.

The Veteran submitted his initial claim for VA disability compensation benefits in August 2000.  He reported that he suffered a head injury in a MVA in March 1992.  He said that, following the accident, he had leaking of tears from his eyes and a diminished sense of smell.  He reported that he developed symptoms of headaches, fever, and leakage from the nose in April 2000.  It turned out to be leakage of spinal fluid.  He had surgery in April 2000 with a second surgery in June 2000.  

The Veteran submitted two letters from T. E. Adamson, M.D., dated in July 2000.  In the first letter, Dr. Adamson said the Veteran underwent anterior fossa reconstruction surgery on June 16, 2000.  The second letter noted the Veteran was to be seen again in August 2000.

Records from Dr. Adamson, for the period from May 2000 to August 2000, were obtained.  These also included records from Carolinas Healthcare System for the period from April 2000 to June 2000.  Dr. Adamson performed the Veteran's first surgery at the Carolinas facility in April 2000.  The admitting diagnosis was subdural empyema secondary to chronic cerebrospinal fluid (CSF) leak.  The Veteran underwent a left frontal craniotomy for biopsy of the dura, pia and cortex in April 2000.  The Veteran was to have plastic surgery repair of the frontal fossa approximately six weeks after his discharge from the hospital.

A second Carolinas hospital summary from June 2000 notes that the Veteran underwent a bifrontal craniotomy for anterior fossa skull base repair.

The clinical records from Dr. Adamson show that the Veteran was seen for follow-up after the first surgery in May 2000.  The Veteran was noted to be doing well but still having some episodes of CSF leaking.  An entry from June 12, 2000, noted that the Veteran complained of frequent and severe headaches.  The Veteran was said to have a well healed left frontal craniotomy incision.  The upcoming second surgery was discussed.  Entries dated in July and August 2000, respectively, noted the Veteran's healing after surgery.  His incision was said to be well healed.  The August entry said the Veteran was going to be released to full activity.  The main problem identified was the Veteran's loss of the sense of smell.

The Veteran submitted a statement with the above medical evidence wherein he said he continued to experience leakage from his eye since the accident.

The Veteran was afforded a VA examination in September 2000.  The examiner noted that the Veteran had developed symptoms in April 2000 that led to his being hospitalized and the first of two surgeries.  The topic of headaches was not discussed and the issue of the Veteran's scars was not addressed.  The examiner noted that the Veteran was tested with various odors but could not smell any of the test items.  The impression was that the Veteran was status post closed head injury with no neurologic residual at that time.  

The Veteran was granted service connection for status post closed head injury, CSF leak and loss of sense of smell in October 2000.  He received a 10 percent disability rating.

The Veteran submitted a claim that he said was for an increased rating for residuals of his closed head injury that was received on January 31, 2005.  He said that since his MVA he had experienced, inter alia, headaches.  He also said that the scars from his skull repair had not been rated.  

The Veteran submitted duplicate evidence from Dr. Adamson and his initial treatment from March 1992 with his claim in January 2005.  He also submitted a report from H. Mandell, M.D., dated in April 2000.  The report pertained to the Veteran's symptoms from that time that led to his hospitalization and, ultimately, his first surgery in April 2000.  

The Veteran was afforded a VA examination in March 2005.  The examiner noted the Veteran's history of the MVA and surgeries in 2000.  The examiner said the Veteran reported having headaches three times a month.  There was no aura with the headaches.  They were left-sided and were associated with throbbing.  The Veteran said he did not have nausea but had noise and light sensitivity.  The examiner said this sounded like vascular headaches.  The impression was post-traumatic migraine headaches and loss of sense of smell.

The AOJ denied any increase in the Veteran's disability rating in May 2005.  Further, the Veteran's claimed headaches were added to the characterization of the original service-connected disability.  

The Veteran submitted a notice of disagreement (NOD) with the decision to not grant a separate disability rating for his headaches in June 2005.

The Veteran was afforded a VA examination in July 2005.  The Veteran said that he had two different types of headaches.  One was an ongoing deep throbbing pain that seemed to begin in the left frontal region of his skull and extended back into the depths of his brain.  The second was a sudden sharp electric shock-like pain.  He said this was quite severe and would cause him to stop any movement.  He said this type occurred for a very brief period of time.  The examiner said the Veteran was alert and fully oriented.  

The diagnosis included the examiner's assessment that the Veteran's traumatic brain injury had not left him with any intellectual or cognitive impairment.  The examiner said the Veteran had post-traumatic headaches.  

VA treatment records include an entry from August 2001 that showed the Veteran was seen to establish care and records for the period from May to June 2005.  His headaches were listed on the problem list with no specific evaluation or treatment.

The Veteran was granted service connection for "mixed" headaches, to include migraine, by way of a rating decision dated in September 2005.  He was given a noncompensable disability rating.  The effective date for service connection and the disability rating was set as January 31, 2005.

The Veteran disagreed with his disability rating in December 2005.  The Veteran noted that the rating decision said he did not have characteristic prostrating attacks.  He said he had not been asked at his examinations about whether he had such headaches.  He said that he had had headaches that could have been labeled as prostrating over the last several years, not just over a couple of months for several months.  

The Veteran submitted medical evidence with his NOD; nearly all of the evidence was duplicative of evidence already of record.  New to the record were evaluation reports from Dr. Mandell dated in February and March 2005, respectively.  The primary purpose of the visits was to monitor the Veteran for evidence of seizures.  In February 2005 the Veteran reported that he normally had headaches about twice a month but, lately, had had a daily headache in the left frontal and periorbital region.  He did not take any treatment for it.  The March 2005 entry noted that the Veteran's headaches and seizures could be treated by use of a single medication.

A VA outpatient entry from August 2005 noted that the Veteran complained of headaches since his MVA in 1992.  They had become worse approximately six months earlier with a daily occurrence; however, they were now less frequent at two to three times a week.  He described the headaches as throbbing over the left side of his head, occasionally associated with nausea, no photophobia, but sometimes with phonophobia.  

A final item of evidence was a letter from Dr. Adamson dated in November 2005.  The letter did not address the Veteran's headaches, or his scars.  

VA records for the period from August to December 2005 were associated with the claims folder.  There was no direct care for the Veteran's headaches.  There was an entry in December 2005 where the Veteran spoke to a nurse about his headaches over the telephone.  It was determined that Naproxen helped with the frequency of the headaches and he would be given a prescription.  

The Veteran was afforded a VA neurology examination in June 2006.  The Veteran complained of experiencing left-sided headaches that he described as sharp and piercing.  The Veteran also described having another type of headache that was not sharp or piercing but was throbbing and continued in intensity and required codeine for relief.  He said the second type of headache would cause him to miss work about once every month or two months.  He said he missed work twice in January and February 2006.  The Veteran was employed with the Postal Service.  The examiner provided an impression of status post closed head injury with left frontal encephalomalacia visible on CT scan.  The examiner said it was reasonable to relate the Veteran's headaches to his closed head injury.  The examiner said the Veteran's residuals at the time of the examination were minimal to mild and did not significantly impair his activities of daily living.

The Veteran submitted lay statements from his wife and his Postal Service supervisor in July 2006.  The Veteran's wife said that she and the Veteran dated from 1997 and married in 2002.  She said she had observed him with his headaches.  She said they became very severe at the time he required hospitalization and surgery in 2000.  She said the headaches had become more severe and more frequent since the surgeries.  The Veteran's wife said there were times when the Veteran's headaches kept him from going to work and times when he would have to leave work to come home.  She said he had been having headaches, that were diagnosed as migraines, on average about two per month for the last several years.  

The Veteran's supervisor said the Veterans' migraines affected his productivity at work.  He noted that there were days when the Veteran would be lethargic because of pain and his coordination would also be affected.  He said that the Veteran would have to stop for a time in order to manage the pain when having an episode.  He also said the Veteran had a certain time in which to complete his work.  The headaches affected his productivity and effectiveness.  The supervisor noted two occasions in early 2006 where the Veteran's productivity were affected.  In January, the Veteran returned from his route later than he should have and this required an adjustment of his time.  In February he called in sick due to migraines.  

VA treatment records for the period from February 2006 to April 2007 show the Veteran was followed in neurology for evaluation of possible seizures.  He did not receive treatment for his headaches.  The Veteran did have a telephone contact with a triage nurse in June 2006.  He reported having headaches over the last year and wanted advice.  A physician entry from June 2006 noted contact with the Veteran.  The Veteran gave a one-year history of headaches.  The headaches were once a week or less.  Two medications were proposed as possible treatment alternatives.  The Veteran was seen for a semi-annual review in April 2007.  He reported occasional headaches.  He said he did not want to take Tylenol 3 anymore due to drowsiness and wanted to take Naproxen for his headache pain.  

The Veteran testified at a Board in July 2008.  In regard to his headaches the Veteran said he had a migraine about once a month.  He would experience a throbbing on the left side of his head and light sensitivity.  He would also be very sensitive to noise.  He said he would usually have to lie down depending on where he was at the time.  The Veteran testified that his headaches could be severe enough for him to leave work or to call in sick.  He said his last debilitating headache had been the week before.  It occurred on a weekend; had it been a work day, he would not have been able to go to work.  

Additional medical evidence, in the form of records from R. B. Khan, M.D., was received in July 2008.  The records consist of entries dated in March and July 2008.  The entry from March 2008 noted that the Veteran took Imitrex as needed for his headaches.  He said the Veteran's migraines were not frequent enough to require preventive treatment.  Tension headaches were also diagnosed.  In July 2008, Dr. Khan said the Veteran still experienced migraine headaches about once every two months.  The same diagnoses of migraine and tension headaches were made as well as the assessment that the migraines were not frequent enough to require preventive treatment.

The Board remanded the Veteran's case for additional development in April 2009.  In December 2009, the Veteran was afforded a VA examination to assess his migraine headache disability.  The Veteran's claims folder was not available for review; however, the examiner took a detailed history from the Veteran that was accurate for the history of the MVA, treatment received since service to the present, as well as the Veteran's history of headaches and how they presented at the time of the examination.  The Veteran was noted to still be working with the Postal Service.

The Veteran reported that he had headaches 2-3 times per month.  He used Imitrex for treatment.  The headaches would last for 2-3 hours after taking the Imitrex.  The headaches would last longer if he was out of medicine or at work.  He did not like to take the Imitrex at work because it caused drowsiness.  The headache would go from a 10/10 to 6/10.  He would take Naproxen at work and this would decrease the severity of the headache.  Once he would get home, he would take the Imitrex.  The Veteran said he had nausea in 2 out of his 3 headaches but no vomiting.  He reported light and sound sensitivity as aggravating factors.  He would try to lie down in a dark room and take his medication if at home.  This would usually cause him to sleep for a period of time.  

The Veteran reported a prostrating headache about 1 out of the 3 headaches per month.  He would have to either go home or stay home at those times.  He would then usually miss one day of work.  The veteran said that, if he was at work and it was impossible to control his headache, he would just go home.  The examiner said the Veteran's headaches were definitely productive of severe economic inadaptability at least once a month but did not extend greater than one day.  The examiner said the Veteran had post-traumatic headaches, now with a migraine component.  He also said the Veteran's headaches now, intermittently, caused prolonged and severe economic inadaptability for one day a month.

The examiner provided an addendum in February 2010.  He had been provided the claims folder for review.  The examiner said that there was no change to his prior report.  

In July 2010, the AOJ issued a rating decision that granted staged increases for the Veteran's headache disability.  The Veteran was awarded a 10 percent rating, effective from March 28, 2008, and a 30 percent rating effective from December 28, 2009.  The 10 percent rating was predicated on the March 2008 report from Dr. Kahn and the 30 percent rating was based on the results of the VA examination of December 2009.

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  

Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran's claim for a higher evaluation for his headaches and scars disabilities is an original claim that was placed in appellate status by a NOD expressing disagreement with an initial rating award.  As such, separate ratings can be assigned for separate periods of time based on the facts found--a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected headache disability has been rated under Diagnostic Code 8199-8100.  Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  A 30 percent rating is for consideration where the migraine headaches, with characteristic prostrating attacks, occur on an average once a month over last several months.  Finally, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated as 50 percent disabling.  38 C.F.R. § 4.124a (2008).  The use of Diagnostic Code 8199, along with Diagnostic Code 8100, is because the Veteran's disability also has a tension headache component that is not listed in the schedule for rating disabilities.  38 C.F.R. § 4.27 (2010).

As noted in the Introduction, the Veteran requested a review of his closed head injury disability under the amended regulations for evaluation of TBI.  The amended regulations provide that physical/neurological dysfunction be evaluated under appropriate diagnostic codes.  In this case, the rating criteria for headaches are unchanged.  Accordingly, the Veteran's pending claim may be reviewed.

A review of the applicable rating criteria shows that, for the most part, ratings for migraine headache disabilities are largely dependent on subjective reports of frequency and severity of headaches.  The frequency and severity of the headaches is rarely observed by a clinician, and the determination of a disability rating turns on the reports by the Veteran as well as the supporting evidence he has submitted.

The VA examinations of March and May 2005 did not record the frequency of the Veteran's headaches.  Neither examiner provided much more than a brief assessment of the Veteran's status and a diagnosis.  The Veteran complained about the March 2005 examination in his NOD.  He said neither examiner asked him if he had prostrating attacks.  In his NOD the Veteran maintained that he had had headaches that caused him to either leave work or not to go to work.  He was not specific as to his number of headaches.

An August 2005 VA outpatient entry noted that the Veteran had complained of a period of his headaches having been worse.  At that time, they were said to be 2-3 times a week.  They were not described as prostrating headaches.  

The VA examination from June 2006 noted that the Veteran had missed work twice in early 2006 due to his headaches.  The statement from the Veteran's supervisor supported the two instances.  The July 2006 statement from the Veteran's wife noted the Veteran as having two migraines per month for the last several years.  She did not describe them as prostrating headaches.

The Veteran testified in July 2008 as to having a migraine once a month.  He said he would usually have to lie down depending on where he was.  The July 2008 record from Dr. Kahn reported the Veteran as having migraines 1-2 times per month.  

Upon review of all of the evidence of record, the Board finds that a 10 percent rating is warranted from the date of the award of service connection--January 31, 2005.  The evidence supports a conclusion that the Veteran's migraine headaches can be characterized as prostrating and averaging one in two months over the last several months.  The preponderance of the evidence does not establish that the frequency has been greater than one in two months from January 31, 2005.  

The Board also finds that a 30 percent rating is in order for the Veteran's headache disability from the time of his Board testimony on July 14, 2008.  The Veteran testified of having migraine headaches of at least once a month.  He described his being sensitive to noise and light and having to lie down if possible.  The contemporaneous report from Dr. Kahn in July 2008 was that the Veteran had one migraine headache every two months.  

The Veteran's statements are supportive of the prostrating nature of his headaches.  Moreover, Dr. Kahn prescribed specific medication, Imitrex, in this case to address the Veteran's increased symptoms from his headaches.  Thus, the 30 percent rating is warranted as stated.

The Board notes that the VA examination of December 2009 served as the basis for the AOJ's assignment of a 30 percent rating for the Veteran's disability.  That report noted that the Veteran's headaches constituted severe economic inadaptability one day a month.  The Veteran was said to have 2-3 headaches per month, with one of the headaches as prostrating and severe enough to cause him to leave work.

There is no evidence of record to demonstrate that the Veteran experiences migraine headaches, with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, at any time during the pendency of this appeal.  The prostrating attacks are said to be once a month as of July 2008.  They were noted as productive of severe economic adaptability for one day a month by the VA examiner in December 2009.  The evidence does not support a conclusion that the Veteran's headache are very frequently completely prostrating; nor are they prolonged beyond a day.  Thus a rating of 50 percent is not for application at any time during the pendency of the claim.

The Board has also considered whether the Veteran's headache disability is so exceptional as to require consideration of an extraschedular rating.  In Thun v. Peake, the United States Court of Appeals for Veterans Claims (Court), held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id. 

In this case, the schedular criteria are adequate to address the Veteran's level of disability.  His disability rating is recognition of a staged increase in the severity of his headache disability, a disability manifested by a combination of types of headaches.  The 10 percent rating for the period indicated acknowledges the frequency of headaches indicated by the evidence and their impact on the Veteran.  The 30 percent rating, from the date indicated, is a recognition of a change in the Veteran's disability as supported by his testimony and medical evidence regarding his symptoms and need for medication.  The higher rating is also a recognition of a more severe economic inadaptability; however, such status is limited to one day a month according the latest VA examiner.  Moreover, the Veteran's own statements do not demonstrate any more frequent loss of time at work.  The Veteran's subjective and objective symptoms are contemplated in the rating criteria and are allowed for in his staged ratings.  There is nothing unusual in his specific case of complaints of headache, by way of pain, frequency, or how they affect him, that renders the rating schedule inadequate to address his disability.  In light of this finding, there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  Thun, 22, Vet. App. at 116.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting higher ratings for the Veteran's service-connected migraine headaches beyond those established in this decision.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 

III. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Court issued a decision in the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Veteran was provided notice in March 2006 as to how a disability rating is determined and how effective dates are assigned.

VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim for service connection for headaches was granted, and a disability rating and an effective date were assigned in the rating decision on appeal.  The Veteran has disagreed with initial disability rating determination.  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his claims folder, VA examination reports, private records obtained by VA as well as those submitted by the Veteran, VA treatment records and STRs.  The Veteran has submitted lay statements in support of his claim.  He also testified at a hearing in his case.  The Veteran identified no additional source of evidence in his current claim.  

The Veteran was afforded VA examinations to evaluate his headache disability.  The examinations were adequate upon which to base a determination as they address the rating criteria as well as the impact of the disabilities on the Veteran's daily life.  See 38 C.F.R. § 3.326 (2010), Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).



ORDER

Entitlement to a 10 percent disability rating for headaches from January 31, 2005, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a 30 percent disability rating for headaches from July 14, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent prior to July 14, 2008, or in excess of 30 percent since July 14, 2008, for headaches is denied.


REMAND

Eyes

The Veteran has complained of drainage from his eyes since service.  This is noted in his STRs in the period immediately after his MVA.  He has continued to complain of such drainage in his private treatment records as well as at his several VA examinations.  He has submitted a lay statement from his wife wherein she has expressed her observations of his condition as well as noting the Veteran's continued statements of experiencing drainage from his eye.

The first VA eye examination from June 2006 indicated that the Veteran's claimed flashers and floaters were within normal limits and not a pathological phenomenon.  In regard to the Veteran's tearing, the examiner said this was also within normal limits and not due to any ocular pathology.  The examiner said the Veteran did not have any dry eye or any lacrimal gland dysfunction by examination or history.  

As noted in the Introduction, the Veteran's claim was remanded for additional development in April 2009.  In that regard, the Veteran was to be afforded a VA examination to assess his claim and address the symptoms expressed by him.  

The Veteran was afforded a VA examination in September 2009.  However, the examination was very brief, failed to address the areas noted in the remand and failed to provide an opinion regarding the one diagnosis provided.  The AOJ returned the examination to the examiner for an addendum.  The addendum was provided in November 2010.  The examiner stated that the diagnosed conjunctivitis was not related to the Veteran's military service.  No explanation or rationale for this conclusion was provided.  

Also, as noted in the Introduction, the AOJ issued a SSOC in regard to the eye disability issue in February 2011.  The last medical evidence of record listed was the addendum of November 2010.  The Veteran's claim was denied on the basis that the only eye disorder of record was conjunctivitis and the VA examiner had said it was not related to service.  

The Veteran was afforded a VA examination subsequent to the examination addendum of November 2010.  The examination was requested by the AOJ in December 2009 and initially scheduled.  There is an e-mail exchange from January 4, 2011, that noted the original request was canceled because the claims folder was not received within a specified period.  The examination was then rescheduled.  In light of the receipt of the examination report from January 19, 2011, the Veteran was obviously reevaluated.  However, this reevaluation has not yet been assessed by the AOJ.  

More importantly, the Veteran submitted records from Advanced Eyelid Surgery & Laser Center (AESLC) that provide diagnoses of two eye-related disorders.  The first diagnosis is bilateral epiphora, decreased drain.  The second diagnosis is nasolacrimal duct stenosis (NLD).  The Board notes that epiphora is defined as "an overflow of tears on the cheek, due to imperfect drainage by the tear-conducting passages."  STEDMAN'S MEDICAL DICTIONARY 657 (28th Ed., 2006).

The Schedule for Rating Disabilities lists epiphora as a ratable disability under Diagnostic Code 6025.  38 C.F.R. § 4.79 (2010).  A 10 percent rating is applicable if the disability is unilateral and a 20 percent rating is warranted for bilateral epiphora.  Id.  

The above diagnoses were provided in a report from AESLC dated in November 2010.  The report said it was possible the Veteran's epiphora and NLD stenosis were related to his injuries from the MVA, particularly the nasal fractures.  The Veteran submitted additional records from AESLC that reflect that he had surgery to attempt to treat his problem.  The second report is dated in March 2011 and reflects that the surgery took place in February 2011.  It was noted that the Veteran said his eyes were still watering about the same as before his surgery.  

The only diagnosis provided by VA examination, to date, has been conjunctivitis.  The September 2010 addendum said the conjunctivitis was not related to the Veteran's service but no explanation or rationale was provided.  Although the January 2011 VA examination has not yet been reviewed by the AOJ, that report also found no diagnosis other than minor refractive error.  The report dismissed the Veteran's complaints of watering eyes as not related to any underlying pathology.  Nevertheless, in light of the diagnosis provided by the November 2010 AESLC evaluation, a new examination is required that provides a comprehensive review of the Veteran's complaints and an opinion as to the existence of any identifiable eye disability.  

Scars

In January 2005, the Veteran submitted his claim to have the scars related to his head injury in service, as well as those due to surgeries in 2000, rated as service-connected disabilities.

Records from Carolinas Healthcare were received in March 2005.  The April 2000 operative report noted that a "gentle L-shaped incision" was marked and incised on the left frontal region.  Two operative reports for June 16, 2000, were received.  The first, from Dr. Adamson, related to a bifrontal craniotomy with frontal fossa exposure and autologous pericranial dural patch grafting.  The report noted that a bicoronal linear incision was made in order to access the area involved.  The second report, from D. C. Matthews, M.D., noted that Dr. Adamson had used the same incision line from the earlier surgery (April 2000) for part of his coronal incision.   

The Veteran was afforded a VA examination in March 2005.  In regard to the Veteran's scars the examiner reported a one-inch size frontal depression in the forehead.  He also said there was a craniotomy scar that extended from the top of the left ear to the top of the right ear.  No further information or assessment was provided.

The AOJ denied any increase in the Veteran's disability rating in May 2005.  Further, the Veteran's claimed scars were added to the characterization of the original service-connected disability.  

The Veteran submitted his NOD with the rating decision in June 2005.  He contended that he had two tender and painful scars that the VA examiner never asked about.  

The Veteran was afforded a neurology examination in July 2005.  The examiner commented that the Veteran had a well healed circular scar that extended from ear to ear across the Veteran's skull.  He commented that there was no unusual tenderness of the scar.

The Veteran was also afforded a separate examination to assess his scars in July 2005.  Photographs were taken at that time.  The claims folder was not available for review by the examiner.  The examiner evaluated three scars.  One was across the top of the Veteran's head, one at the bridge of his nose and the third at the scalp line of the forehead.  The scar on the top of the Veteran's head was from his craniotomy.  It was measured as .3-cm wide and 28-cm long.  There was tenderness on palpation.  There was no elevation, inflammation, ulceration or skin breakdown, keloid formation, depression, adherence to underlying tissue, induration or inflexibility, or underlying tissue loss.  The examiner did say skin color was normal and that the scar was considered to be disfiguring.  

The second scar was said to be across the bridge of the nose, between the eyes, and onto the eyelid of the left eye.  The scar was said to be .1-cm in width and 3-cm long.  The examiner said there was no tenderness on palpation, inflammation, elevation, skin ulceration or breakdown, keloid formation, adherence to underlying tissue, induration or inflexibility, or underlying tissue loss.  The examiner said there was a depression of the scar with normal skin texture.  The examiner said this scar was also disfiguring.  Several photographs of the scar depict it as described by the examiner.  

The third "scar" was at the top of the forehead at the scalp line.  The examiner said it was the result of a bone biopsy procedure.  The scar was measured as 2.5-cm wide and 5-cm long.  The examiner said there was no tenderness on palpation, inflammation, elevation, skin ulceration or breakdown, keloid formation, depression, adherence to underlying tissue, or induration or inflexibility.  The skin texture and color was said to be normal.  The examiner did say there was underlying tissue loss as represented by the dimensions of the scar.  Several photographs of the scar depict it as described by the examiner.  

The Veteran was granted service connection for three separate scars in September 2005.  Service connection for a craniotomy scar of the scalp, depressed scar on the bridge of the nose, scar in the scalp line was established.  The Veteran was given a 10 percent rating for each scar, effective from January 31, 2005.  The craniotomy scar and the scar on the bridge of the nose were each rated under Diagnostic Code 7800 based on having one disfiguring characteristic.  The craniotomy scar satisfied the length of scar criterion and the scar on the bridge of the nose satisfied the criterion for a depressed scar.  See 38 C.F.R. § 4.118 (2008).

The third "scar" disability appears to have been rated as analogous to a scar disability; however, the AOJ did not use a 7899 diagnostic code to indicate as such.  The rating decision repeated the dimensions as indicated in the examination report.  The rating decision stated that the demonstrated indentation was a characteristic of disfigurement and supported a compensable disability rating.  A second characteristic of disfigurement was said to not be clinically demonstrated.  Thus, it appears that no actual scar was rated.  Rather, the indentation of the Veteran's forehead, as depicted in the photographs, was service connected and rated as analogous to disfiguring scarring.

The Veteran submitted a NOD with the disability ratings in December 2005.  He felt that his scars warranted a higher disability rating.  In particular, he felt that his scars reflected more of the disfiguring characteristics required by the regulation than what the AOJ had determined.

The Veteran was afforded a VA examination in May 2007.  The report noted the Veteran's three scars for his craniotomy, bridge of the nose, and scalp line would be reviewed.  The craniotomy scar was noted to measure .3-cm wide by 28-cm long.  It ran from ear to ear across the top of the Veteran's skull.  The scar was said to be tender to palpation.  The examiner said there was no adherence to underlying tissue, underlying tissue damage, skin ulceration or breakdown over the scar, elevation or depression, or induration or inflexibility.  The Veteran's scar across the bridge of the nose and into the left eyelid was said to be .1-cm wide and 7-cm long.  It was tender to palpation.  As with the craniotomy scar, the examiner said there was no adherence to underlying tissue, underlying tissue damage, skin ulceration or breakdown over the scar, elevation or depression, or induration or inflexibility.  The third scar was a surgical scar on his forehead.  The scar was measured as .2-cm wide and 9-cm long.  This scar was also tender to palpation.  Further, there was no adherence to underlying tissue, underlying tissue damage, skin ulceration or breakdown over the scar, elevation or depression, or induration or inflexibility.  All three scars were said to have the same color as the normal color of the skin and the texture of scarred areas was said to be normal.  No photographs were taken.

The above examination report does not appear to address the area of indentation that was service connected in September 2005.  Rather the "third" scar evaluated was described as .2-cm wide and 9-cm long.  This was said to be a surgical scar on the Veteran's forehead.  Apparently, this scar has not been service connected.

The Veteran's claims folder was transferred from the original AOJ to a different office in November 2007.  The new AOJ issued a SSOC that addressed the ratings for the Veteran's then three service-connected scar disabilities in March 2008.  Aside from mixing up the descriptions for the craniotomy scar with the scalp line scar, the SSOC noted that a 10 percent disability rating can be assigned for superficial scars that are painful on examination.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (upholding the issuance of separate ratings for three distinct facial problems where "none of the symptomatology for any one of these three conditions is duplicative of or overlapping with the symptomatology of the other two conditions").  

The SSOC went on to note in the analysis for each scar disability that the said scar was tender and, as such, warranted a 10 percent evaluation for a superficial painful scar.  See 38 C.F.R. § 4.118 (2008), Diagnostic Code 7804.

No rating decision was issued that granted service connection for a separate disability rating for a superficial painful scar.  Further, there was no change to the existing ratings for the Veteran's scar disabilities under Diagnostic Code 7800.  His overall service-connected disability combined rating was unchanged.

The Board remanded the Veteran's case for additional development in April 2009.  He was to be afforded an examination of his scars with photographs taken to provide documentary evidence of the scars.  The Veteran was examined in December 2009; however, the examiner did not use an Automated Medical Information Exchange (AMIE) worksheet in the preparation of the report.  The Veteran's claims folder was not available for the examiner.

The examiner took a detailed history of the Veteran's accident and treatment thereafter, to include the surgeries that provided two of the major scars at issue.  The examiner said the Veteran reported that if he pressed hard on the two areas of scars from his craniotomy, there was some pain and tenderness.  A soft touch did not cause any discomfort in the same areas.  

The examiner said the Veteran had a symmetrical appearing face with a depression in the mid-center of the head where incisions met from the forehead with the ear to ear incisional scars.  The examiner said that all scars were well healed without any keloid or adherence and were tender only in described areas.  He said that, even with bright light, the scars were difficult to visualize with hair on the scalp.  In regard to the scalp scar, the examiner said there was a depression scar that was 1-cm x 2-cm with a depression of 0.3 cm that was palpable but nontender unless pressed hard.  The examiner said that mid-central depression at the head crown was 1.2-cm in circumference with depression of 0.3-cm.  This area was also tender to firm palpation only.  There was some irregularity of the scar noted from the frontal depression up to the middle head depression but the actual scar itself did not reveal any keloid, significant tenderness, adhesions or ulcerations.  The examiner said there was no disfigurement from any of the scars noted on the Veteran's face and none was visible within the hair on top of his head.  

The scar on the bridge of the Veteran's nose was said to be .1-cm x 2-cm.  It was well healed without hyperpigmentation, with normal texture, and no breakdown, ulceration, or keloid formation.  The examiner said the scar was not disfiguring from a frontal view.  The examiner said that photographs were taken of the scars.  He said none of the scars was very visible to the naked eye on examination of the head because of hair regrowth and where the scars were located on the head

The diagnosis was scars, measured as noted.  All scars were said to be well healed and without significant residuals and caused no disfigurement or asymmetry of the face or head.  

The examiner provided an addendum in February 2010.  He had been provided the claims folder for review.  The examiner said that there was no change to his prior report.  

A second addendum was provided in September 2010.  The claims folder was again reviewed.  A different examiner said there were no residuals from scars on the head and face.  All of the scars were said to be well healed, nontender, with good texture and adherence.  There were no keloids, elevations or depressions, and no limitation of function due to the scars.  The examiner went on to provide the measurements for the craniotomy scar (Scar 1).  He said it extended from the top of the right ear and over the head to the top of the left ear.  It was said to be 11-inches (in) long and 1/8-in. wide.  There was also a 3-in. x 1/8-in. vertical scar (Scar 2) from the middle of the top of the head that met the 11-in. scar in the middle.  The examiner also said there was a 4-in. by 1/8-in. scar (Scar 3) at the front hairline.  There was approximately a 1-in. by 1-in. slight depression (Rated as a scar) in the middle of the forehead without a scar.  Finally there was a 1-in. horizontal scar (Scar 4) that started on the top of the bridge of the nose and traveled to just above the left upper eyelid.  The scar was said to be 1/8-in. wide.

As noted in the Introduction, the AOJ granted a separate disability rating for a right craniotomy scar by dividing the scar into left and right portions.  The other two service-connected disabilities were continued at their 10 percent ratings.  The Veteran was issued a SSOC to that effect in December 2010.

The Board finds that the Veteran's original "analogous" scar rating has not been reevaluated since the initial decision of September 2005.  Rather, the May 2007 VA examination provided an assessment of an entirely different scar, as evidenced by the dimensions provided and the lack of any assessment of a depression.  This different and not yet service-connected scar was addressed in the March 2008 SSOC.  

The later VA examination of December 2009, with the addendum of September 2010, provided information on the indented/depressed area that was the subject of the original grant of service connection.  The examiner also evaluated the craniotomy and bridge of the nose scars as well as two additional scars.  

The September 2010 addendum addressed four scars and the indented/depressed area.  The scars were the craniotomy and bridge of the nose scars as well as a vertical scar that extended back to meet the craniotomy scar and a horizontal scar at the front hairline.  

It is clear that a decision has not yet been made as to whether the vertical scar and horizontal scar at the scalp line, characterized as Scar 2 and Scar 3 in the September 2010 addendum, are related to either the Veteran's head injury in service or the later surgeries from 2000.  It is also clear that the Veteran's scar involving the indentation/depression of the forehead has not been reevaluated since the original grant of service connection.

In addition, the March 2008 SSOC correctly noted that separate ratings for a superficial painful scar may be in order.  The wording of the SSOC was not clear as to whether it was the intent to grant such a separate disability rating or whether the AOJ believed the Veteran's scar disabilities should be re-characterized as superficial painful scars.  

A new examination is required that will list all of the Veteran's scars.  Moreover, the AOJ will be given an opportunity to determine if service connection is in order for the additional scars identified as well as whether a separate rating is in order for painful scars at any time during the pendency of the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA healthcare providers who have treated him for eye symptoms since service and any treatment provided for his service-connected scars.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  Upon completion of the above development, the Veteran should be afforded a VA examination to evaluate his claim for service connection for an eye disorder.  The claims folder and a copy of the remand portion of this decision, and not just the numbered paragraphs, must be provided to the examiner and reviewed prior to the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

The examiner is advised that prior VA examinations have determined that there was either no eye disorder present or that diagnosed conjunctivitis was not related to service.  The Veteran has had a private evaluation in 2010 that provided diagnoses of epiphora and NLD stenosis.  This has not been addressed by a VA examiner.  

The examiner is further advised that the Veteran had service in Southwest Asia.  Accordingly, service connection may be established for a disability based on an undiagnosed illness where there are unexplained symptoms.

The examiner(s) should provide details about the onset, frequency, duration, and severity of the Veteran's complaints, and should discuss what precipitates and relieves them.  It should then be determined, based on a review of symptoms, physical findings, and laboratory tests, if these problems are attributable to any known diagnostic entity or entities.  All necessary testing should be performed.

Examinations by appropriate specialists should be conducted, if needed, with regard to any of the foregoing symptoms, or abnormal findings pertaining thereto, that cannot be attributed to a known clinical diagnosis.  The examiner(s) should consider that symptom-based "diagnoses" are not considered known diagnostic entities for compensation purposes.  

The examiner(s) should also consider that the Veteran has previously been found to suffer from, among other things, "dry eyes/meib stasis ou" according to several VA eye clinic assessments.  The final report of the examination(s) should set forth a list of diagnosed conditions pertaining to the Veteran's complaints of blurred vision, white spots, dizziness, and watering eyes.  This would include the epiphora and NLD stenosis whether diagnosed by VA or not.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of those diagnosed conditions can be attributed to service, including the head injury the Veteran sustained in service or his surgeries in 2000; and a separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results relating to those complaints that cannot be attributed to a known clinical diagnosis.  A complete rationale for all opinions should be provided.

3.  The Veteran should be afforded a VA examination to evaluate the status of his service-connected scar disabilities.  The claims folder and a copy of the remand portion of the decision, not just the numbered paragraphs, must be provided to the examiner and reviewed prior to the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.  An AMIE worksheet must be used to provide the information as to each scar examined.  All scars of the head and face, whether service connected or not must be described in the report.

The examiner is advised that the Veteran suffered a closed head injury in service.  He was granted service connection for that disability in October 2000.  The Veteran developed a severe infection that required two surgeries in 2000, to include a craniotomy.  He sought service connection for scars related to his head injury and surgeries in January 2005.

The Veteran was afforded a VA examination in July 2005 that provided an assessment of three places on the Veteran's head.  These consisted of a craniotomy scar, a scar on the bridge of the nose, and an indented/depressed area of the forehead.  The Veteran was granted service connection for the two scars and for the indented/depressed area of the forehead in September 2005, which apparently was rated as analogous to a disfiguring scar.  He has sought higher ratings for his disabilities.

The Veteran was examined in May 2007 and December 2009.  Additional scars were noted in those examination reports.  However, those additional scars have not yet been related to the Veteran's head injury in service or as a residual from his surgeries in 2000.

The examiner is requested to identify ALL scars of the Veteran's head and face.  It would be beneficial for the evaluation of the Veteran's claim for the examiner to annotate a depiction of the face and head to show each scar that the examiner discusses in the report.  A numbering system to identify each scar would also be beneficial.

The examiner is requested to evaluate the Veteran's service-connected craniotomy scar, scar on the bridge of the nose, and the indented/depressed area of the forehead as per the AMIE worksheet.  The examiner is also requested to evaluate any other scars on the head and face using the AMIE worksheet.  All symptoms and disfigurement for each scar or area of indentation should be described in detail.  In regard to any other scar identified, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any additional scar is related to the Veteran's military service, his head injury in service or his surgeries in 2000.

A complete rationale for any opinion expressed must be provided.

4.  The AOJ must ensure that the medical examination reports and opinions comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional development deemed warranted, the issues on appeal must be re-adjudicated.  The AOJ should consider whether separate ratings are warranted for separate manifestations of disability, e.g., painful scarring versus disfiguring scarring.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


